PER CURIAM.
Appellant Joseph S. Strucki was charged by Information filed in the Circuit Court of Seminole County with three counts of robbery, two counts of aggravated assault and one count of carrying a concealed firearm. Upon denial of appellant's motion to sup*1301press, appellant entered a plea of nolo con-tendere to one count of robbery, reserving the right to appeal the order denying his motion to suppress.
The sole question on appeal is the propriety of the court’s order denying appellant’s motion to suppress. From our examination of the briefs and record in this cause it is apparent to us that the appellant has failed to demonstrate reversible error.
Accordingly, the judgment and sentence appealed from is affirmed.
AFFIRMED.
CROSS, J., and DOWNEY, JAMES C., and BERANEK, JOHN R., Associate Judges, concur.